 Case 1:20-cv-00586-JB-B Document 4 Filed 01/13/21 Page 1 of 1   PageID #: 34



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

PAUL SMITH, # 220888,                 *
                                      *
       Petitioner,                    *
                                      *
vs.                                   * CIVIL ACTION NO. 20-00586-JB-B
                                      *
GOVERNOR KAY IVEY, et al.,            *
                                      *
       Respondents.                   *

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report    and   Recommendation    of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

December 18, 2020 (Doc. 3) is ADOPTED as the opinion of this Court.

It is ORDERED that Petitioner Paul Smith’s habeas corpus petition

(Doc. 1) be DISMISSED without prejudice for lack of jurisdiction

due to Smith’s failure to comply with 28 U.S.C. § 2244(b)(3)(A).

       DONE and ORDERED this the 13th day of January, 2021.

                                            /s/JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE
